Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what basis the 90% is calculated in claim 1. The core? The entire core/shell particle?
	There is no antecedent basis for “the polytetrafluoroethylene” in claim 5.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim allows for a majority of shell – not permitted by claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107254022.
	The reference exemplifies (#1-5) polymerizing monomers such as styrene, acrylonitrile or both onto PTFE emulsion. The result is a nuclear/shell (ie core/shell) particle (see abstract). The amount of monomer is much less that the amount of PTFE in the cited examples. The amount of monomer is said to enough for complete coating of the PTFE particles (line 182 of translation). 

	In regards to applicant’s dependent claims:
	Example 1 employs a PTFE emulsion @ 60 solids wt%. Therefore, the 100g of the emulsion provides 60g of PTFE. 6g of styrene and later 12more g of styrene and 2.4g divinylbenzene are used in the reaction. This means ~20.g grafting monomers are supplied per 60g of PTFE or a core/shell ratio of 60/(6 + 12 +2.4) or  75/25.
	The inherent specific gravity of PTFE is ~2.1-2.3 (see table 1 of the DuPont brochure). 
	The immediate result of grafting the PTFE emulsion is still an emulsion, which is then spray dried (paragraph 52 of translation).
	

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP63312836.
	The reference exemplifies (#1) polymerizing 55 parts methylmethacrylate, 40 parts butylacrylate, 5 parts acrylic acid onto 200 parts of PTFE. The grafting monomers are intended to a form a coating on the entire surface of the PTFE (see top of page 4 of translation).

	In regards to applicant’s dependent claims:
Example 1 employs 55 + 40 + 5 parts of monomer per 200 parts PTFE for a core/shell ratio of 200/(55 + 40 + 5) or  66.7/33.3.
	The inherent specific gravity of PTFE is ~2.1-2.3 (see table 1 of the DuPont brochure). 
	The immediate result of grafting the PTFE emulsion is an emulsion (top of page 6 of translation).
	Page 5’s description of the order/timing of the graft procedure appears to place all ingredients in before the start of the reaction.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over JP63312836.
	JP63312836 applies as explained above.
	The description of the order/timing of the graft procedure might be considered ambiguous. At worst, the reference appears to add the monomer all at once, followed by immediately adding all initiator.  
	This would not literally be considered “simultaneously”. However, there is no meaningful difference in the outcome by adding both precisely all at once or adding all the monomer followed by adding all the initiator with no time lag. 
	Pouring all the monomer in the vessel while simultaneously injecting all the initiator would have been obvious 


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breton 5679741.
	Breton exemplifies (#1-3) PTFE encapsulated by styrene/acrylonitrile copolymer at a SAN/PTFE ratio of 50/50 to 40/60. The encapsulation may be partial or total (abstract).

	In regards to applicant’s dependent claims:
	The inherent specific gravity of PTFE is ~2.1-2.3 (see table 1 of the DuPont brochure). 
	The immediate result of grafting the PTFE emulsion is still an emulsion, which is then dried to a powder (col 5 line 27).


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Breton 5679741.
Breton applies as explained above.
The % shell coverage is not reported for the examples. However, Breton teaches the encapsulation may be partial or total (abstract).
It would have been obvious to conduct total encapsulation by varying the polymerization conditions.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palamone 2011/0040039.
	Palamone (table 6) produces core/shell particles. The core is PTFE (ie Disp-2 of table 2). The shell is of made methyl methacrylate. Runs 28-31 make particles with a majority of core. Preferably (paragraph 37) the shell completely surrounds the core.

	In regards to applicant’s dependent claims:
	The inherent specific gravity of PTFE is ~2.1-2.3 (see table 1 of the DuPont brochure). 
	The core/shell particle can be provided as a dispersion (paragraph 116) or dried (paragraph 114).


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwampian 2012/0302702.
	Kwampian (table 6) produces core/shell particles having a PTFE core and styrene/acrylonitrile shell. The PTFE is 50% of the particle. The shell surrounds (presumably completely) or at least substantially surrounds the PTFE core (paragraph 41). 

	In regards to applicant’s dependent claims:
	The inherent specific gravity of PTFE is ~2.1-2.3 (see table 1 of the DuPont brochure). 
	The core/shell particle exists as an emulsion, solution or suspension (paragraph 41) or powder (paragraph 42).
	The polymerization (paragraph 39, table 6) is conducted by adding the styrene and acrylonitrile during introduction of the catalyst (ie applicant’s initiator).


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Kwampian 2012/0302702.
	Kwampian applies as explained above.
	The cited example does not report the % coverage of the core by the shell.
However, Kwampian teaches that the shell surrounds (presumably completely) or at least substantially surrounds the PTFE core (paragraph 41). Coverage > 90% would have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/25/22